Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office Action in response to a non-final Office Action reply filed 12/22/21 in which claims 1, 3-4 and 6-7 were amended and claim 2 was canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cima et al (US 5490962, already of record) in view of Prasad et al (US 2017/0247552).

Though Cima et al teach applying a liquid active ingredient (see citation above), Cima et al do not teach selectively applying a radiation absorbing liquid fusing agent onto the powder layer; and, applying a fusing energy to the powder layer to fuse together powder material to which the radiation absorbing liquid fusing agent has been applied.
However, in a related field of endeavor pertaining to a coalescing agent for 3D printing, Prasad et al teach applying a radiation absorbing liquid fusing agent onto the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Prasad et al with those of Cima et al by applying a radiation absorbing liquid fusing agent onto the powder layer; and, applying a fusing energy to the powder layer to fuse together powder material to which the radiation absorbing liquid fusing agent has been applied in order to enhance powder binding and improve mechanical properties of the resulting 3D object such as tensile strength, Young’s modulus and % strain at break as suggested by Prasad et al ([0010]).
For claim 3, Cima et al teach controlling a release profile comprises controlling a porosity of the diffusion-controlled release device through selectively depositing the liquid fusing agent onto the powder layer and through controlling the fusing energy applied to the powder layer (col 11 lns 45-50).
For claims 5-6, Cima et al teach the diffusion-controlled release device comprises multiple active ingredients and a different release profile for each active ingredient; and depositing a liquid active ingredient comprises depositing different active ingredients to different layers of powder material (col 10 lns 35-38).
For claim 7, though Cima et al do not teach accessing diffusion-controlled release input data comprises: determining a release profile of an active ingredient; determining a diffusion rate of a microstructure comprising an excipient powder material; determining a concentration of the active ingredient; and, determining a fusing energy to generate within the excipient powder material to form the microstructure, 
Response to Arguments
Applicant's arguments filed 12/22/21 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743